Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             DETAILED ACTION
Status of the Claims 
Claims 1-6 are now present in this application. Claim 1 is independent. 
By this Amendment, claims 1, 3 and 6 have been amended, Claims 7-11 are cancelled.

This is non-final rejection based on a new prior art/reference.



Claim Rejections


 	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-6
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2)  as being anticipated by Ito et al. (2004/0077108).
Regarding claim 1, Ito (Fig. 1) teaches a semiconductor device comprising: 
a semiconductor substrate (22 and wells therein in Fig. 1) having 
a source region (25) and 
a drain region (27); 
a first insulator (28) between the source region and the drain region (28 between 25 and 27); 
a gate electrode (29)
having a first end (left portion; see mark-up)
on a side thereof closer to the source region than the drain region (left portion closer to 25) 
on a portion of the semiconductor substrate that is not covered with the first insulator (portion NOT over 28), and 
having a second end (right portion; see mark-up)
on the first insulator (28) closer to the drain region than the source region (right portion closer to drain 27); 

    PNG
    media_image1.png
    405
    547
    media_image1.png
    Greyscale
a second insulator (combination of 30 and 33 surrounding; note that Applicant’s “second insulator” is also formed of multiple layers)
that is continuous with the second end of the gate electrode (33/30 extending directly from sidewalls surface in the same fashion of Applicant’s Fig. 1) and 
having a portion (central portion of 33/30 covering at least 27, 28, and 29) which 
is on the first insulator where the first insulator is not covered with the gate electrode  (directly on 28 to the right of gate 29), 
is on an end of the drain region (33 over the drain region and 30 in contact with left end of drain region 27), and 
is in contact with the gate electrode, the first insulator, and the drain region (30/33 in direct contact with each of 29, 28, and 27 respectively); and

    PNG
    media_image2.png
    284
    557
    media_image2.png
    Greyscale
 
an interlaver insulatinq film (34) on the semiconductor substrate, the first insulator, the gate electrode, and the second insulator (34 is on and over each of the substrate, 28, 29, and 30/33), 
wherein the interlaver insulating film does not contact the first insulator (34 “on” but not in contact with 28; see Fig. 1).
Regarding claim 2 (the semiconductor device according to claim 1), Ito teaches the first insulator 28 has a first end (left end) closer to the source region 25 than the drain region 27, a second end (right end) closer to the drain region 27 than the source region 25 and a central part between the first and second ends, wherein the first and second ends are thinner than the central part.
  
Regarding claim 3 (the semiconductor device according to claim 2), Ito also teachs the first and second ends (both ends) of the first insulator 15 are progressively thinner with distance away from the central part. 

Regarding claim 6 (the semiconductor device according to claim 1), Ito teaches the source region 25 and the drain region 27 are of a first conductivity type (P-type), and the semiconductor substrate (22/23/24) further includes a first semiconductor layer 24 of a second conductivity type (N-type) that contacts the source region 25, and a second semiconductor layer 23  of the first conductivity type (p-type) that contacts the drain region 27, the first insulator 28, and the first semiconductor layer 24.


Claim 4 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2004/0077108) in view of the following remark(s).
Regarding claim 4 (the semiconductor device according to claim 1), Ito teaches all limitations as cited in the above claim including the second insulator includes 30/333Docket No.: TAI/2708US (PATENT) includes a first layer 30 made of silicon oxide, that contacts the gate electrode 29 (left portion), the first insulator 28, and the drain region 27 except for  teaches the second insulator includes 30/333Docket No.: TAI/2708US includes (PATENT)a second layer made of silicon nitride, that is on the first layer, and a third layer made of silicon oxide, that is on the second layer. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to form the second insulator includes a second layer made of silicon nitride, that is on the first layer, and a third layer made of silicon oxide, that is on the second layer in Ito’s device because the second insulator including a second layer made of silicon nitride and a third layer made of silicon oxide is desirable employed or commonly utilize as a material for protecting due to its superior electronic characteristics.
 
Reasons for Indication of Allowable Subject Matter
Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Ito et al. (2004/0077108), Ichijo et al. (2006/0001122 and Ueda (2009/0309146), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below.
Regarding claim 5 (the semiconductor device according to claim 1), further comprising: a third insulator on an end face of the first end of the gate electrode and on an end of the source region, wherein the third insulator includes a fourth layer made of silicon oxide, that contacts the gate electrode and the source region, a fifth layer made of silicon nitride, that contacts the fourth layer, and a sixth layer made of silicon oxide, that contacts the fifth layer.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819